Case 0:20-cv-60114-RS Document 7 Entered on FLSD Docket 02/18/2020 Page 1 of 1

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 0:20-CV-60114-RS

Plaintiff:
ZHEJIANG DONGRI IMPORT & EXPORT CO., LTD., D/B/A PILOT OPTICS,

VS.

Defendant:
NEOPTX, LLC

For:

MAZZOLA LINDSTROM LLP

1350 AVENEUE OF THE AMERICAS 2ND FL
NEW YORK, NY 10019

Received by DIRECT PROCESS SERVER, LLC on the 30th day of January, 2020 at 1:52 pm to be served on NEOPTX LLC, 3201
COMMERCE PARKWAY, C/O REGISTERED AGENT SCOTT ORLINSKY, MIRAMAR, FL 33025.

1, AMY ROBY, being duly sworn, depose and say that on the 5th day of February, 2020 at 12:00 pm, I:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION, SUMMONS, AND COMPLAINT, with the
date and hour of service endorsed thereon by me, to: LOURDES DEJESUS as CUSTOMER SERVICE for NEOPTX LLC, at the
address of: 3201 COMMERCE PARKWAY, C/O REGISTERED AGENT SCOTT ORLINSKY, MIRAMAR, FL 33025, and informed said
person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 35, Sex: F, Race/Skin Color: Hispanic, Height: 5'5", Weight: 125, Hair: Black, Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Special Process Server, in good standing, in the
judicial circuit in which the process was served and have proper authority in the jurisdiction in which this service was made. Under
penalties of perjury, | declare that | have read the foregoing document and that the facts stated in it are true, to the best of my
knowledge and belief F.S. 92.525 Verification of documents. °

 

6 AMY ROBY
ped and Sworn to before me on the day SPS 443

DIRECT PROCESS SERVER, LLC
22 Southern Blvd

Ste 103

Nesconset, NY 11767

(877) 245-4880

   

  

: LYNN REICH

NG: Notary Public - State of Florida

x $} Commission #GG 255266 =f

“OFA” ~My Comm. Expires Sep 4, 2022
Bonded through National Notary Assn.

 
   
 

Our Job Serial Number: DPR-2020000188

    

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1g

CIMA A
